PER CURIAM.
Quentin McLean appeals the report and recommendation of the magistrate judge on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We dismiss the appeal for lack of jurisdiction. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The report and recommendation from which McLean appeals does not constitute an order over which this court may exercise jurisdiction. We therefore deny a certificate of appealability and dismiss the appeal. McLean’s motions for appointment of counsel, to remand the case, to stay the case, and for general relief are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.